Citation Nr: 0605384	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-17 241	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
discectomy with herniated nucleus pulposus, disc bulging, and 
stenosis of the lumbosacral spine, currently evaluated as 40 
percent disabling.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1988 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Prior to the veteran's claim for an increased rating for her 
back disability in December 2003, the RO awarded a separate 
rating for weakness of the right leg as a neurologic 
manifestation of her service-connected back disability.  The 
increased rating claim now on appeal was developed solely 
pertaining to the orthopedic aspects of the back disability.  
The rating for neurologic manifestations has not been 
developed for review at this time.  Therefore, the Board will 
only review the orthopedic criteria for rating the back and 
will not address the rating for the right leg.


FINDINGS OF FACT

The veteran's service-connected back disability does not 
cause unfavorable ankylosis of the entire thoracolumbar 
spine.  While intervertebral disc syndrome is shown, 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

Through a May 2004 notice letter and a statement of the case 
(SOC) in March 2005, the RO notified the veteran of the legal 
criteria governing her claim, the evidence that had been 
considered in connection with her claim, and the bases for 
the denial of her claim.  After each, she was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board notes that, subsequent to the issuance of the March 
2005 SOC, and prior to the RO's August 2005 certification of 
this appeal to the Board, additional evidence in the form of 
medical records was added to the claims file. As the record 
does not include a supplemental SOC reflecting initial RO 
consideration of that evidence, a remand would normally be 
warranted to the RO to cure this procedural defect.  
Nevertheless, in this case, the additional medical evidence 
submitted by the veteran is duplicative of previously 
received evidence.  As such, a remand for initial RO review 
is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2005).

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Additionally, the 
May 2004 notice letter requested the veteran to submit:  
service medical records in her possession; treatment records; 
statements from doctors, hospitals, laboratories, and medical 
facilities; x-rays; physical therapy records; surgical 
reports; and statements from other individuals regarding her 
disability.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
she may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which [s]he [was] entitled."  Pelegrini v. Principi, 18 
Vet. App. 112, 122 (2004).  Consequently, the Board does not 
find that the late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Indianapolis, Indiana, and medical records from the Indiana 
Surgery Center East in Indianapolis, Indiana.  Additionally, 
in June 2004, the veteran underwent a VA examination in 
relation to her claim, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The veteran filed her claim for an increased rating in March 
2004, and she contends that she should be rated as more than 
40 percent for her service-connected back disability due to 
her symptomatology.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).

The Board notes that, effective September 26, 2003, the 
rating schedule for evaluation of the portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235 
to 5243) (2005)).  The RO has considered the veteran's claim 
on appeal in light of the new criteria, and in a March 2005 
SOC, the RO provided notice to the veteran of the revised 
criteria.

The veteran's back disability, based on a claim filed after 
September 26, 2003, has been evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2005) for "intervertebral disc syndrome."  Under these 
provisions, invertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases or Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The criteria apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5235 to 5243).

A 40 percent rating, under the General Rating Formula for 
Diseases or Injuries of the Spine, is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  Id.

Additionally, under Note (1) the following applies:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.  (As noted above, 
a separate rating has already been assigned for right leg 
neurologic impairment and is not the subject of this 
decision.)

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

A 40 percent rating, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

Additionally, under Note (1) appended to these alternate 
rating criteria for disc disease:  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

A review of the medical evidence reveals that ankylosis of 
the spine has not been clinically demonstrated.  Since the 
veteran filed her claim for an increased rating, she 
underwent a VA examination in June 2004 and intradiskal 
electrothermal therapy (IDET) surgery in September 2004.  
Neither the VA examiner, nor the IDET surgeon, indicates that 
there is favorable or unfavorable ankylosis in any part of 
the veteran's spine.  Because there is no ankylosis present, 
a higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine is not warranted.

The Board also finds that the evidence does not reflect any 
instances of incapacitating episodes.  At the June 2004 VA 
examination, the examiner reported that in the last twelve 
months "as stated by the patient she has not had episodes 
that have been incapacitating.  She has been able to perform 
her duties while at work while tolerating the pain."  There 
is no other evidence that the veteran has had any 
incapacitating episodes.  Because the veteran has not 
suffered incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not warranted.

The Board has considered functional loss due to pain, etc., 
and has determined that a higher or separate rating is not 
warranted, as the veteran is already receiving the highest 
rating for limitation of motion under Diagnostic Code 5243.  
See 38 C.F.R. §§ 4.40, 4.45; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Regarding neurologic manifestations, as noted above, the 
veteran currently has a separate rating for weakness in her 
right leg.  She also complains that she occasionally has pain 
down her left leg.  According to an October 2004 neurological 
clinic note, the veteran underwent diagnostic testing at the 
Indianapolis VAMC following her September 2004 IDET surgery.  
It was reported that she was doing well since surgery and had 
no leg pain.  It was further reported in the VA clinic note 
that any radiculopathy had been resolved due to the surgery.  
As there are no current neurologic manifestations concerning 
the veteran's left leg, the Board cannot assign a separate 
rating in this regard.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that residuals of lumbar discectomy 
with herniated nucleus pulposus, disc bulging, and stenosis 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited 
to in the March 2005 SOC).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to her claim for an increased rating for her 
service-connected back disability.  While the Board does not 
doubt the sincerity of the veteran's belief that her back 
disability is more severe than it is currently rated, as a 
lay person without the appropriate medical training or 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions, alone, cannot provide a basis for a 
grant of an increased rating.

For all the foregoing reasons, the Board finds that the claim 
for a rating greater than 40 percent for residuals of lumbar 
discectomy with herniated nucleus pulposus, disc bulging, and 
stenosis of the lumbosacral spine must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to a rating greater than 40 percent for residuals 
of lumbar discectomy with herniated nucleus pulposus, disc 
bulging, and stenosis of the lumbosacral spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


